Citation Nr: 1441626	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-44 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for type II diabetes mellitus on a direct basis.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from October 1963 to April 1964 and additional prior service in the U.S. Army National Guard.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This matter was last before the Board in April 2014, when it denied the Veteran's claim of service connection for diabetes mellitus on secondary and presumptive bases.  The Board, however, determined that further evidentiary development with respect to service connection for diabetes mellitus on a direct basis was necessary.  As will be discussed in greater detail below, a review of the claims file reveals substantial compliance with the Board's April 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Type II diabetes mellitus did not manifest during the Veteran's period of ACDUTRA.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated by the Veteran's period of ACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. The VCAA also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for service connection was received in April 2010.  Through the March 2011 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim, including how VA determines disability ratings and effective dates.  Thereafter, the Veteran was afforded the opportunity to respond.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with the claims file and VA treatment records have been associated with the claims file as well.  The Veteran has not identified any medical records outside the claims file as outstanding.

VA also satisfied its duty obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Pursuant to the Board's April 2014 remand, an addendum medical opinion as to any association between the Veteran's service and his diabetes mellitus was obtained.  The examiner provided an opinion and supporting rationale as to whether the Veteran's diabetes mellitus is etiologically related to his period of service.  Thus, the Board finds that the June 2014 VA addendum opinion is adequate and substantially complies with the Board's April 2014 remand instructions.  See Stegall, 11 Vet. App. 268.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Merits

As discussed in the introduction, in an April 2014 decision, the Board denied entitlement to service connection for type II diabetes mellitus on a secondary basis under 38 C.F.R. § 3.310 and on a presumptive basis under 38 C.F.R. § 3.309.  As the decision relating to those issues is final, the Board will not revisit those theories of entitlement in this decision.  Rather, the Board will only consider the Veteran's claim on the remaining theory, a direct basis.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2013). 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2013).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The term "active military, naval, or air service" under 38 U.S.C.A. § 1110 includes "active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty."
38 U.S.C.A. § 101(24).

ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes." 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term inactive duty for training (INACDUTRA) is defined, in part, as duty, other than full-time duty.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection may be warranted for diseases or injuries incurred during active service or during ACDUTRA. Only injuries incurred during periods of INACDUTRA may be service connected.  38 U.S.C.A. § 101(24) ; 38 C.F.R. 
§ 3.6(a); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993). "Injury" is defined as harm resulting from some type of external trauma and "disease" is defined as harm resulting from some type of internal infection or degenerative process.  See VAOPGCPREC 4-2002.  As the Veteran is claiming service connection for type II diabetes mellitus, a disease rather than an injury, service connection can only be warranted for his period of ACDUTRA. 

That the Veteran suffers from type II diabetes mellitus is not in doubt.  Indeed, during his most recent VA examination, a diagnosis of such was reiterated.  See June 2013 VA Examination Report.  The preponderance of the evidence, however, is against a finding that the Veteran's disability was incurred in or aggravated by his period of ACDUTRA.

The Veteran served on ACDUTRA from October 1963 to April 1964.  Upon enlistment, no metabolic disabilities or type II diabetes mellitus was noted.  See July 1963 Enlistment Report of Medical History.  Upon separation in 1964, no metabolic disabilities or type II diabetes was noted.  See March 1964 Report of Medical History.  Further, a urinalysis at separation was negative for albumin and sugar.  See id.  During the period of ACDUTRA, there are no reported complaints relating to the incurrence of type II diabetes mellitus.  

The claims file reveals treatment for type II diabetes mellitus beginning in August 1988.  Several treatment records show continued treatment for type II diabetes mellitus to the present.  

The Veteran was afforded a VA examination in June 2013.  By way of a June 2014 addendum, the June 2013 VA examiner opined that the Veteran's type II diabetes mellitus was not likely related to the Veteran's service.  The examiner explained that the Veteran's July 1963 enlistment examination and his March 1964 separation examination were negative for glucose in the urine.  The examiner also highlighted the fact that the earliest diagnosis of diabetes mellitus was in 1988, several decades following the Veteran's period of ACDUTRA.  Finally, the examiner noted that since there was no evidence that the Veteran suffered from diabetes mellitus in service, it is not possible that diabetes was aggravated by service.  The Board considers that opinion highly probative as the physician offered a clear opinion and supported the opinion with a rationale.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).

To the extent that the Veteran or any other lay individual asserts that the Veteran's current type II diabetes mellitus was incurred during his period of ACDUTRA or aggravated therein, lay individuals are not competent to opine on such a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (laypersons not competent to opine on complex medical questions).  There is no other evidence of record indicating that the Veteran's type II diabetes mellitus was incurred in service or aggravated by service.

In summary, the evidence is against the Veteran's claim.  The June 2013 VA examiner's opinion that diabetes mellitus was not incurred in service or aggravated by service is highly probative of the matter at hand.  The examiner explained precisely why it is unlikely that the disability was incurred in service or aggravated by service.  There is no competent evidence counter to the examiner's opinion, which is highly probative.  Under the circumstances, the Board finds that the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002), see also Ortiz, 274 F.3d 1361.


ORDER

Entitlement to service connection for type II diabetes mellitus on a direct basis is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


